Case 1:18-cv-20101-JEM Document 220 Entered on FLSD Docket 09/08/2020 Page 1 of 1



                         UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA

                               CASE NO.: 18-20101-CV-MARTINEZ

  GOVERNMENT EMPLOYEES INSURANCE
  CO., GEICO INDEMNITY CO., GEICO
  GENERAL INSURANCE COMPANY and
  GEICO CASUALTY CO.,

          Plaintiffs,
  v.

  QUALITY DIAGNOSTIC HEALTH CARE,
  INC., JORGE E. MARTINEZ, CARLOS
  ACEBO MARTINEZ, LUIS ANIBAL
  QUERAL, M.D., MOULTON KEANE, M.D.,
  IVELIS GARCIA, and MICHEL VIERA, LMT,

        Defendants.
  ___________________________________/

   ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

          THE MATTER was referred to the Honorable Alicia M. Otazo-Reyes, United States
  Magistrate Judge for appropriate disposition (DE 150). Magistrate Judge Otazo-Reyes filed a

  Report and Recommendation (“R&R”) recommending that Plaintiffs’ Motion for Fees and Costs
  be granted in part and Plaintiffs be awarded the sum of $153,433.50 in attorney’s fees, $5,552.37
  in taxable costs, and $5,032.00 in litigation expenses for a total award of $164,017.87. (DE 212).
  Neither party filed objections. The Court having reviewed the R&R and record in this case de
  novo, it is hereby
          ORDERED AND ADJUDGED that United States Magistrate Judge Otazo-Reyes’ Report

  and Recommendation (DE 212) is AFFIRMED and ADOPTED. Plaintiff’s Motion for Fees and
  Costs (DE 149) is GRANTED IN PART. Plaintiff is awarded $164,017.87 as fees and costs in
  this action.

          DONE AND ORDERED in Chambers at Miami, Florida, this 4th day of September, 2020.

                                                      ____________________________________
                                                      JOSE E. MARTINEZ
                                                      UNITED STATES DISTRICT JUDGE
